DETAIL ACTION
Notice to Applicant(s) 
This continuation application has been examined.  Claims 1-20 are pending.
The prior arts submitted on July 18, 2019 and September 30, 2019 have been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 7, 9-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al. (8,825,395).
As per claim 1, Boss et al. disclose a machine-implemented method which includes at least the steps of receiving for a segment of a road at least one of a traffic data and weather data in real time (see at least figure 1, item 10C, column 3, line 45 to column 4, line 35), sequencing one or more driving routes comprising a plurality of user vehicles and a plurality of destinations and generating one or more driving directions based on at least one of a shortest travel time or shortest distance (see at least column 1 lines 40-48; column 2, lines 57-65), and generating one or more driving directions 
As per claim 6, Boss et al. disclose that the avoidance zone data comprises at least an avoidance zone (see at least column 4, lines 14-15).
As per claim 7, Boss et al. disclose that the avoidance zone data comprises a driver restriction constraint, a vehicle-type restriction constraint and a prohibited maneuver constraint (see at least column 4, lines 8-22).
As per claim 9, Boss et al. disclose that the prohibited maneuver constraint is determined by a country detection process (see at least column 4, lines 8-22; toll, HOV lane are all depend on the country).
As per claim 10, Boss et al. disclose that further comprising wherein a user vehicle of the plurality of user vehicles comprises at least one inventory for a customer location, wherein the inventory comprises at least one of an inventory amount constraint, a package size constraint, and an inventory processing time constraint, and wherein the inventory is dynamic (see at least column 4, lines 25-30, lines 47-54, and lines 55-60).
As per claims 11-14, Boss et al. disclose the limitations of these claim in at least column 3 lines 14 to column 5, line 64.
As per claims 18 and 19, Boss et al. disclose the limitations of these claim in at least figures 1-3 and the related text.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. as applied to the claims above and further in view of He et al. (2016/0187146).
Boss et al. disclose the claimed invention as discussed above, except for the prohibited maneuver constraint comprises a left-tum restriction, a right-turn restriction, and a U-tum restriction.  However, such limitation is taught in at least figure 5, paragraphs 0023, 0042 and 0048 of He et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of He et al. into the system of Boss et al. in order to provide the more optimal recommended routes by taking the these restrictions into account.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. as applied to the claims above and further in view of Gillen et al. (2015/0088781).
Boss et al. disclose the claimed invention as discussed above, except for the plurality of destinations comprises a customer location and a position detection device attached to an object to be delivered to the customer location.  However, such limitation is well known at the delivery art in which the customer location and the position .
Claims 2-5, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 6-14 and 18-20 are rejected.  Claims 2-5 and 15-17 are objected.
The following references are cited as being of general interest: Cappellini (2003/0014286). Falcone et al. (2014/0330739), Newton et al. (2016/0171435) and Ladden et al. (2016/0171439).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Tan Q. Nguyen, whose telephone number is (571) 272-6966.  The examiner can normally be reached on Monday-Thursday from 6:30 AM-5:00 PM. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Black, can be reached on (571) 272-6956.

	Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to the Official Fax Center: (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  








									

								
January 15, 2021
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661